ORDER

The cross appeal filed by Wright Medical Technology, Inc., in 2007-1435 is dismissed because it does not seek to enlarge the judgment but merely asserts an alternative ground to affirm the judgment below.
Three briefs filed in this case, the “Brief of Cross Appellant,” the “Combined Response and Reply Brief for Plaintiff-Appellant Howmedica Osteonics Corp.,” and the “Reply Brief of Cross Appellant,” are stricken without prejudice to refiling proper response and reply briefs in compliance with the page or word limits of Fed. RApp. P. 32(a)(7). No increase in the applicable page and word limits will be granted. The parties are directed to file compliant briefs according to the following schedule:
(1) The response brief of defendant-appellee Wright Medical Technology, Incorporated shall be filed no later than Monday, April 21, 2008.
(2) The reply brief of plaintiff-appellant Howmedica Osteonics Corporation shall be filed no later than Thursday, April 24, 2008.